Opinion issued October 21, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00668-CV
                            ———————————
 IN RE SEABROOK CHILDREN’S ACADEMY, INC. AND STACY EARL,
                         Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Seabrook Children’s Academy, Inc. and Stacy Earl, have filed a

petition for writ of mandamus seeking to compel the respondent trial court: (1) to

vacate its July 21, 2014 order granting a continuance of the hearing on the relators’

no-evidence summary judgment motion; (2) to deny the continuance; and (3) to
grant their summary judgment motion.1 With the petition, Relators also filed a

motion for temporary stay of all proceedings.        We granted the motion for

temporary stay on August 19, 2014, until this petition was finally decided or this

Court otherwise lifted the stay.

      The Court also requested and received a response to the mandamus petition

from the real party in interest Diana Doe, individually and on behalf of Debbie

Doe, a Minor Child, and received Relators’ reply. The Court, having examined

and fully considered the petition, response, and reply, is of the opinion that

Relators have not shown themselves entitled to the relief sought.

      Accordingly, we deny the petition for a writ of mandamus and lift the stay

imposed by our August 19, 2014 order. See TEX. R. APP. P. 52.8(a), (d).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




1
      The underlying case is Diana Doe, individually and on behalf of Debbie
      Doe, a Minor Child v. Stacy Earl a/k/a Stacy Lynn Arfin and Seabrook
      Children’s Academy, Inc., Cause No. 2013-41596, in the 190th District
      Court of Harris County, Texas, the Honorable Patricia J. Kerrigan presiding.
                                         2